DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10909598. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 1-14 are to be found in patent claims 1-14.  The difference between the application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1-17 of the patent is in effect a “species” of the “generic” invention of the application claims 1-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-14 are anticipated by claims 1-14 of the patent, it is not patentably distinct from the claims of the patent.


The most remarkable prior art of record is to Feldman et al., McEvilly et al., Ling et al., Velusamy et al. 
(I) US 20150112778 to Feldman et al. disclose an offer sharing service that incentivizes people to share offer invitations with other people. An offer invitation gives a person an opportunity to subscribe to a customized offer with an incentive (e.g., a discount on a good or service) provided by a vendor. The offer invitation can take many forms. In one aspect, the offer invitation is a digital communication (e.g., a text, email, social post) that provides some details and provides a means to subscribe to the offer. The offer invitation can be passed between users that each receives a different offer upon subscribing to the offer. A user may receive a different sharing incentive based on the sharing mechanism he uses to share a user invitation. For example, a user may receive a larger incentive when he shares an offer invitation through his social network than when he shares via email.
(II) US 20150106183 to McEvilly et al. disclose A system and method to provide customized coupons, the method including: receiving, by a user terminal used by a requesting user, radio-frequency (RF) signals containing information usable to determine position; determining a location of the user terminal from the RF signals; determining participating merchants within a configurable distance threshold of the location of the user terminal; retrieving a coupon template from a database, wherein the coupon template identifies business-related boundaries of an offer from a participating merchant; customizing the coupon template, by use of a media data object, to create a customized coupon; and providing the customized coupon to be shared with a recipient user. 
(III) US 20140089135 to Ling et al. disclose a system, computer program product, and computer-implemented method for performing a process of creating the list of products that a user can purchase and a process of allowing the user to share a product from the list of products with a second user in real time. In some embodiments, the computer program product implements the steps of prompting the user for a selection of user tags from a list of user tags and a social media profile page associated with the user. For example, the user tags may include a user gender, a product type, a product manufacturer, and a product retailer. Responsive to the receipt of the user tags, embodiments of the invention create the list of products matching the user tags and display at least one product from the list of product on a mobile device associated with the user.
(IV) US 20120166261 to Velusamy et al. disclose an approach for enabling a purchaser to dynamically direct retail offers to peers within their social network based on a purchase transaction. A deal sharing platform maintains a list of one or more items and associated cost information corresponding to a financial transaction conducted with a vendor system. The deal sharing platform retrieves from the list an offer relating to the items based on the transaction and a selection criteria for a predetermined group of one or more recipients specified by a user. An option to distribute the offer to the predetermined group is then initiated for presentation on a communication device of the user. In FIG. 4B, a peer selected by the purchaser receives a deal sharing alert by way of their user device 419. For the purpose of illustration, the recipient's device is labeled as a receiving device C, while the other devices configured by respective peers are receiving devices B and D. By way of example, the deal sharing alert from the purchaser includes details regarding the recent purchase 423 made by the purchaser from the retailer ACME TV World, cost information 433a associated with the purchase along with comparison cost FIG. 433b for other vendors and retailers who offer the same product, good or service, a picture 425 representative of the product, good or service, details regarding the deal 435 being offered to the receiving peer (e.g., discounts, incentives, offer expiration date), a customized message 413 as generated by the purchaser for presentment to one or more of the peers, and one or more action buttons 427-431 for enabling the peer to respond to the deal sharing opportunity. For the purpose of illustration, the custom message 413 is presented to the interface 421 of the device 419 as a scrolling or marquee message.


Allowable Subject Matter
The claims are directed to eligible subject matter and are not obvious over the closest prior art of record for the same reasons as in the parent application 16/241626 (see Notice of Allowance mailed September 28, 2020).  They would be allowable upon approval of a Terminal Disclaimer to overcome the double patenting rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625